Title: From George Washington to the Board of War, 2 October 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          Head Quarters West Point 2d Octobr 1779
        
        In mine of the 29th ulto I barely expressed our want of shoes. I did not then know the extent of our wants, or that there was not a single pair in the hands of the Cloathier at Camp to supply them. A considerable part of the Army is now returned unfit even for fatigue duty in these stony Grounds, and should circumstances require a move we must inevitably be deprived of the services of a number of Men fit for duty in every other respect but that of want of shoes. I have undertaken to write to Messrs Mehelm, Hatfeild and Starr the three Commissaries of Hydes nearest to the Army, and have pressed them to send in every pair they have upon hand and to call upon those with whom they have made Contracts to compleat the quantities for which they have agreed with the utmost expedition. I must entreat the Board to urge Mr Henry or any others more immediately under their Eye who may be engaged in this Business to exert themselves in making up and forwarding a supply to Camp.
        I cannot help thinking that there must be some mismanagement in conducting the Business, by those at present engaged in the Hide department. While the Brigadiers, thro’ the necessity of the Case, undertook to make contracts of Hides for shoes, the Brigades were not only constantly well shod, but generally had a stock on hand—Why matters should have taken a contrary turn the moment they were put

into the hands of persons who have nothing else to attend to, deserves some investigation.
        I have this moment received yours of the 28th inclosing a Resolve of the same date directing the detention of Majors General Phillips and Reidhesel and their families untill the further order of Congress. I immediately dispatched an Express to Mr Skinner deputy Commissary of prisoners at Elizabeth town desiring him to conduct those Gentlemen to Bethlehem, should they not have gone into New York previous to the orders which you inform me you had forwarded to Elizabeth town. I cannot but feel great regret that this measure was not sooner determined. I have the honor &c.
      